Citation Nr: 0722728	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  96-36 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination was conducted in July 2000.  The record 
reports the examiner's finding that the veteran had pain in 
both shoulders secondary to mild degenerative joint disease 
of both acromioclavicular (AC) joints.  The examiner then 
stated that "degenerative joint disease in shoulders . . . 
could be secondary to the injuries [the veteran] sustained in 
service."   

A clarifying opinion was subsequently requested from the July 
2000 examiner to determine if it was "at least as likely as 
not" that degenerative joint disease in the left shoulder is 
related to service.  An opinion was received in May 2003.  
The opinion refers to February 2003 x-ray images and states 
that the x-ray images showed normal findings for the left 
shoulder.  The record reports the examiner's statement that 
because there was no current finding of degenerative joint 
disease, there was no need to give an opinion as to whether 
left shoulder degenerative joint disease was related to 
service.  

The February 2003 x-ray record is not associated with the 
claims file, however, and the examiner does not discuss the 
July 2000 x-ray findings of degenerative joint disease or try 
to reconcile the two contrary x-ray findings.  Accordingly, 
the case is REMANDED for the following action:

1. Obtain the February 2003 VA left 
shoulder x-ray record.

2.  Return the claims folder to the 
examiner who conducted the July 2000 VA 
examination and who wrote the May 2003 
opinion (or, if unavailable, to another 
appropriate VA reviewer).  In an 
addendum, the reviewer should state 
whether the veteran has a left shoulder 
disability, to include degenerative joint 
disease.  If degenerative joint disease 
is not diagnosed, the examiner should 
reconcile this finding with the July 2000 
finding.  

If a left shoulder disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that the 
disability was incurred in, or is 
otherwise related to, service.  A 
rationale for this opinion should be 
provided.  Review of the claims folder 
should also be acknowledged.  If the 
reviewer deems re-examination necessary, 
this should be done.

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  The decision should be made on 
the merits of the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




